The opinion of the court was delivered by
Smith, J.:
This is an original petition for a writ of habeas corpus wherein the petitioner asks to be released from confinement in the state penitentiary at Lansing. He alleges that he is being held on a sentence which became null and void on or about June 7,1945. He states this is true because he was sentenced on February 15,1945, to the reformatory at Hutchinson; that on the 6th day of June, 1945, he was removed from the reformatory by a court order from the district court of Reno county in an action wherein he was convicted of a felpny and sentenced to a term in the penitentiary. His argument is that since he is now being held on the original sentence, which directed his confinement in the reformatory, he is entitled to be released notwithstanding the sentence of the Reno county district court, which directed that he be confined in the penitentiary.
*420His record discloses that he was sentenced to confinement in the reformatory for a felony; that while he was confined there he was convicted in the district court of Reno county of felonious assault and attempted jail-break, as provided by G. S. 1935, 21-435 and 21-737.
It appears that while he was confined in the reformatory he and some other inmates made an assault upon a guard there and following that assault he was arrested and information filed and he pleaded guilty to assault with a deadly weapon and attempted j ail-break, as defined in the above statutes. On the same date the information was filed in the district court the state board of administration, pursuant to G. S. 1935, 76-2314, made an order transferring petitioner from the reformatory to the penitentiary, whereupon he was delivered to the warden of the state penitentiary, where he is now being held. He is being held in the penitentiary to serve the original sentence to the reformatory following the action of the state board of administration in removing him there, which they had ample authority to do. (See Moffett v. Hudspeth, 165 Kan. 656, 198 P. 2d 153, and Kanive v. Hudspeth, 165 Kan. 658, 198 P. 2d 162.)
There is no doubt about the legality of petitioner’s confinement.
The writ is denied.